DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and species 2a, 3a and 4b, claims 11-12,15,17,19 and 20, in the reply filed on 6/22/22 is acknowledged.

Information Disclosure Statement
Applicant enumerated 3 pages of references as part of Applicant’s arguments/remarks dated 6/22/22. However, these references need to be placed in an IDS form to be properly considered and entered into the record with the Examiner’s signature and date.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARKER (EP 3278150, using US 2018/0284330 as equivalent).
Claims 11 and 15: PARKER discloses (see entire document) a structure or substrate comprising a surface and an optical element disposed on the surface (abstract, [0001]). The optical coating structure is formed by providing a base layer, the base layer having profile elements thereon, said profile elements being protrusions or indents formed on the surface of the layer, and depositing one or more reflectors on the base layer, the reflector causing reflections that impart color ([0011], ([0012], [0042], [0043]), [0075], [0076])  [thus reading on the claimed optical element imparting a structural color since the present specification recites that imparting structural color means  that there are microscopically structured surfaces that interfere with visible light contacting the surface causing scattering, refraction, reflection, interference and/or diffraction of light. See [0354] of the present Published Application]. PARKER further discloses that the invention provides a “structurally colored object” that comprises an optical coating structure on a surface of that object ([0026]) and that the optical color effect is used to create a desired color in place of piments ([0190], claim 52) [also reading on the claimed optical element imparting a structural color the surface].
The base layer can be the surface of any object to which the optical coating structure is applied to impart color, such as a plastic case for a mobile phone, coating for vehicles, glass ornaments, plastic such as acrylic, a plastic surface, etc.; other examples of the base layer or substrate include polyurethane, PDMS, silicone ([0035], [0045], [0072], [0181], [0182], [0190], claim 62) [reading on the  claimed thermoplastic material].
Regarding the claimed property of the structure having a “recycle optical property differential” of greater than about 40 percent, the inventors created their own lexicon to identify such property as a measure of the change in optical property of a structure before and after recycling, and that in this context, a greater differential indicates a greater change in the optical property due to recycling, and conversely, a smaller differential indicates a lesser change in the optical property due to recycling (see [0455] of the present Published Application). Since PARKER discloses a substantially identical structurally-colored article as claimed, PARKER’s structurally-colored article would inherently possess the claimed differential property of greater than 40% when recycled. “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 12: The base layer may be transparent, white or colored ([0121], [0122]) [reading on the claimed no colorant].
Claim 17: Although PARKER does not explicitly disclose that the viewer has 20/20 vision and normal color vision and sees the colored article at about one meter from the structure, PARKER discloses that the color created by the reflections can be easily observed even at an angle of about 45 degrees ([0021]-[0023]); discloses that one can make the article to have random scattering patterns using a multi-layer reflector and the color will be visible from a range of angles and will be brighter than most pigments ([0063]); that  the profile elements can be ordered which would cause color change with angle through diffraction ([0064]); and gives examples of visual assessments of various samples taken in different experimental conditions, such as a white room lit with bright sunlight, a directional light at 5 PM with the sun being at 45 degrees in the sky, viewing in transverse plane to the sunlight or in plane of the sunlight, etc., wherein colors are seen by the human eye in all experiments ([0219], [01220], table 1). Such disclosure points to the article being visible to a viewer with 20/20 vision and normal color vision from a distance of 1 meter. Moreover, since PARKER discloses a substantially identical structurally-colored article as claimed, PARKER’s structurally-colored article is inherently visible to a viewer having 20/20 vision and normal color vision from a distance of about 1 meter from the structure. Products of identical chemical composition cannot have mutually exclusive properties.
Claim 19: PARKER discloses that the reflector can have two different refractive indexes ([0079]); that one can make the article to have random scattering patterns using a multi-layer reflector and the color will be visible from a range of angles and will be brighter than most pigments ([0063]); that the profile elements can be ordered which would cause color change with angle through diffraction ([0064]); that the reflector can have a chirped stack with dielectric layers of varying thicknesses to reflect varying wavelengths of light between the layers ([0080]); and that different colors can be achieved by using a different number of layers and thicknesses ([0114]) [all of which reads on the claimed two or more hues]. PARKER also discloses that one gets a single color but with slightly changing hues with changing angles ([0119]) [also reading on two hues] and discloses an example of varied hues and that some applications prefer no change is hues while other applications may find it desirable ([0194], [0223], [0230], [0232])  [also reading on two or more hues]. PARKER also discloses that it is well known in the art to produce optical coating structures  to reflect different wavelengths of visible light  to observe different colors at different viewing angles ([0003], [0004]) [also reading on two or more hues].
Claim 20: The article is a sheet ([0072], [0190], claim 71) and is useful in the production of footwear, bags, wallets, covers, upholstery, etc., wherein the optical color effect is used to create a desired color in place of piments ([0190]).

Claims 11, 12, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAITO et al (JP 2005/153192, using machine translation).
Claims 11 and 15: SAITO discloses (see entire document) a color developing body that emits a structural color, comprising a base material which has large numbers of protruded or recessed parts and layers of different diffractive indices placed on the base material, causing light to be reflected and intensified by diffraction effect and at the same time having high reflectance due to the effect of limiting the penetration of the light wave into the film (abstract, [0001], [0004], [0005], [0006]) [as claimed]. 
The material comprising the refractive index layers/reflectors is selected from silicon dioxide, titanium dioxide, magnesium fluoride etc. ([0009]). The base material is disclosed not to be limited, such as glass ([0008]), and the refractive index layer can additionally be selected from film such as PMMA, MMA, methacrylates, etc. ([0009]) and SAITO further discloses that when resins are used as the film, it has the advantage of heat resistance, strength etc. ([0015]) [thus reading on the claimed thermoplastic material].
Regarding the claimed property of the structure having a “recycle optical property differential” of greater than about 40 percent, the inventors created their own lexicon to identify such property as a measure of the change in optical property of a structure before and after recycling, and that in this context, a greater differential indicates a greater change in the optical property due to recycling, and conversely, a smaller differential indicates a lesser change in the optical property due to recycling (see [0455] of the present Published Application). Since SAITO discloses a substantially identical structurally-colored article as claimed, SAITO’s structurally-colored article would inherently possess the claimed differential property of greater than 40% when recycled. “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 12: SAITO does not disclose to add any colorant to any part of the article (see entire document). On the contrary, SAITO discloses to be against dyes since, instead, structures that develop color by the action of light reflection, interference, diffraction, etc. don’t change over time because of UV rays, are glossy, and are easy to use ([0002]).
Claim 17: Although SAITO does not explicitly disclose that the viewer has 20/20 vision and normal color vision and sees the colored article at about one meter from the structure, SAITO discloses an example of observing the color of the object with the naked eye to see it shine blue from the vertical to around 10 degrees ([0014]) and discloses that a gradual change in color is observed due to the angle change when viewed due to the high reflectance ([0003], [0006]). Such disclosure points to the article being visible to a viewer with 20/20 vision and normal color vision from a distance of 1 meter. Moreover, since SAITO discloses a substantially identical structurally-colored article as claimed, SAITO’s structurally-colored article is inherently visible to a viewer having 20/20 vision and normal color vision from a distance of about 1 meter from the structure. Products of identical chemical composition cannot have mutually exclusive properties.
Claim 19: A gradual change in color is observed due to the angle change when viewed ([0003]) [reading on the claimed two or more hues].
Claim 20: SAITO discloses a film ([0006], [0009]).

References cited but not applied
PARKER (US 2016/0116645) discloses (see entire document) an optical coating structure applied to the surface of an object, which causes scattering, reflection or transmission through profile elements, thus imparting color effect to an object, the optical coating structure comprising multilayer reflector (abstract, [0001], [0002]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12,15,17,19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/937,228 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘228 recites particular wavelengths of reflectance from the optical element while the present claims recite that the optical elements impart color, more broadly silent as to the particular wavelengths, thus fully encompassing ‘228.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-12,15,17,19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 17/653,313 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘313 further recites a transfer medium coupled to the optical element, while the present claims are more broadly silent regarding a transfer medium, thus fully encompassing ‘313.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-12,15,17,19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 17/136,697 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘697 further recites a transfer medium, while the present claims are more broadly silent regarding a transfer medium, thus fully encompassing ‘697.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765